          Case 8-19-73137-reg       Doc 248-3   Filed 12/22/20   Entered 12/22/20 12:53:10




KENNETH P. SILVERMAN, ESQ., AS CHAPTER 7             RICHI RICH PALACE NY INC., d/b/a RICHIE RICH
TRUSTEE OF ATLANTIC 111ST LLC,                       RESTAURANT and JARNAIL SINGH,

SilvermanAcampora LLP
100 Jericho Quadrangle, Suite 300
Jericho, NY 11753
Attn: Anthony C. Acampora, Esq.



                                                                   X
X


This adversary proceeding is brought pursuant to Bankruptcy Code §§105(a), 362, 541, 542, and 704,
Federal Rule of Bankruptcy Procedure (the “Bankruptcy Rules”) 7001, and New York common law.




X




                                                             1000,000.00
      Case 8-19-73137-reg   Doc 248-3   Filed 12/22/20   Entered 12/22/20 12:53:10




ATLANTIC 111 ST LLC                          19-73137 (REG)

EASTERN DISTRICT OF NEW YORK                                        Hon. Robert E. Grossman




 s/ Anthony C. Acampora




 December 22, 2020                            Anthony C. Acampora
